UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4149
MICHAEL LATRON TURNER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                   (CR-96-10-V, CA-98-24-V)

                      Submitted: June 10, 2002

                       Decided: July 19, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Remanded with instructions by unpublished per curiam opinion.


                            COUNSEL

Sean P. Devereux, SEAN P. DEVEREUX, P.A., Asheville, North
Carolina, for Appellant. Robert Jack Higdon, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                              OPINION

PER CURIAM:

   Michael Latron Turner appeals his conviction and 140 month sen-
tence imposed pursuant to a guilty plea for conspiracy to possess with
intent to distribute cocaine, cocaine base, and marijuana, in violation
of 21 U.S.C. § 846 (1994). Although Turner’s sentence was imposed
on June 23, 1997, an amended judgment was filed on January 17,
2001 to allow Turner an opportunity to file a direct appeal. On Febru-
ary 3, 2001, Turner filed a notice of appeal. Turner did not request
an extension of time to appeal and none was granted by the district
court.

   In criminal cases, a defendant must file his notice of appeal within
ten days of the entry of judgment. Fed. R. App. P. 4(b). With or with-
out a motion, the district court may grant an extension of this time up
to thirty days upon a showing of good cause or excusable neglect.
Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985). If the defendant files his notice of appeal outside the
ten-day appeal period, but within the thirty-day extension period, the
district court must make factual findings concerning whether there
was excusable neglect that warrants an extension of the appeal period.
Reyes, 759 F.2d at 353-54. Turner filed his notice of appeal seventeen
days after the district court entered its judgment. While this filing was
after the ten-day limit, it was within the thirty-day extension period
applicable upon a showing of excusable neglect or good cause.

   Under these circumstances, we remand the case to the district court
with instructions to make factual findings concerning whether there
was excusable neglect or good cause warranting an extension of the
ten-day appeal period. We dispense with oral argument, because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                 REMANDED WITH INSTRUCTIONS